Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the flap removably attached to the pocket in the body portion in claim 1. 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The original disclosure does not teach the pocket in the body portion and the strap removably attached within the pocket in the body portion.  Note that the claim recites the flap as a separate structure by the recitation “a flap coupled to the body portion”.  The disclosure in fig. 10 shows only the flap at 60 has the fastener 60 and the strap 62 only attached to the flap at fastener 60. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 

Also, fig. 10 only shows the strap removably coupled to the pocket in the flap.  The specification fails to describe the strap removably coupled to the pocket in the body.  In fact, the attachment point at 64 and 60 only permit the attachment at the flap portion.

Claims 1-6, 8-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipke (6412674), or in the alternative under 35 U.S.C. 103 as being unpatentable over Lipke.  Lipke teaches a cover with body portion (portion 132+122), a flap (134+124) coupled to the body portion and cover the opening (note flap 124 partially cover the opening of the body by folding over 126/128), the flap comprises a pocket between 124 and 134, a removable strap being portion 130 secure the flap over the opening by coupling to a front face of the body portion at 24.  It is noted that the applicant’s own pocket comprises only two panel structure of a front and a back panel and the pocket is formed by a space between these two panels.  Lipke’s pocket is formed of the space between panels 124 and 134.
Also noted the teaching of the strap being removable at 48 (fig. 2) and in similar in fig. 5A with explicit teaching:
As shown in FIG. 5A, in this configuration the back of the rear panel 124 is exposed to allow the strap assembly 130 to be adjusted, as described above, to accommodate electronic devices of different sizes and dimensions.


	
In the alternative, Lipke, in fig. 2, teaches that it is known in the art to provide a removable strap to adjust for various contents. It would have been obvious to one of ordinary skill in the art to provide removable strap as taught by Lipke to accommodate different sizes of contents. 
Regarding claim 17, note the pocket is hook/loop portion 48 is also placed between the pocket walls of 126/128 and the front wall of the container, i.e., it is within the pocket formed by the container.
Regarding claim 18, note the pocket is reclosable by 130.
Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lipke in view of Castellano et al. (6364187). It would have been obvious to one of ordinary skill in the art to provide a recess as taught by Castellano, at 40 upper portion, to enable one to withdraw the contents easily.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellano et al. (6364187), or in the alternative under 35 U.S.C. 103 as being unpatentable over Castellano in view of Lipke.  Castellano teaches a cover with body portion, a flap coupled to the body portion and cover the opening (note flap 16 partially cover the opening of the body by folding over .  
In the alternative, Lipke, in fig. 2, teaches that it is known in the art to provide a removable strap to adjust for various contents. It would have been obvious to one of ordinary skill in the art to provide removable strap as taught by Lipke to accommodate different sizes of contents. 

Applicant's arguments have been fully considered but they are not persuasive.  Regarding the 112 rejection, note that the only embodiment being disclosed is the embodiment with the strap attached to the pocket in the flap.  There is no disclosure of the strap attached to the pocket in the body.   The new amendment necessitate new rejection under 112(a) as 112(b) rejection along with the drawing objection is maintained.
Regarding the Lipke reference, applicant expressed confusion of the how the flap 124 includes a pocket.  Note that a pocket, similar to that of applicant requires front and back panels.   Lipke teaches a pocket when panels 124 folded onto the panel 32 to form a pocket with panel 134.  With respect to the strap being removable, note that the 5a where the strap 130 is coupled to the hook and loop fastener similar to that of the fig 2 at 48, and noted the (VELCRO ADJUSTER on the same pad).  Also noted the explicit teaching:
As shown in FIG. 5A, in this configuration the back of the rear panel 124 is exposed to allow the strap assembly 130 to be adjusted, as described above, to accommodate electronic devices of different sizes and dimensions.


Regarding the strap being removably attached, note that the strap is tied at a knot at 62, and this knot is meets the claimed limitation of removably attached. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733                                                                                                                                                                                                        



1. (Currently amended) A golf club head cover comprising: a body portion defining an internal cavity for receiving a golf club head, the internal cavity exposed at an opening in the body portion; a flap coupled to the body portion and configured to cover the opening of the body portion, wherein one of the flap [[and]]or the body portion comprise a pocket; a strap removably attached within the pocket, wherein the strap is configured to secure the flap over the opening by coupling to a front face of the body portion.  
2. (Original) The cover of claim 1, wherein the pocket is reclosable.  
3. (Original) The cover of claim 1, wherein an opening of the pocket is at a leading edge of the flap.  
4. (Original) The cover of claim 1, wherein an opening of the pocket is at an intersection between the flap and the body portion.  
5. (Original) The cover of claim 1, wherein the strap is configured to removably attach within the pocket using hook and loop fasteners.  
6. (Original) The cover of claim 1, wherein the strap is configured to couple to a front face of the body portion using hook and loop fasteners.  
7. (Original) The cover of claim 1, wherein the front face comprises a recess along an open edge of the front face.  
8. (Original) The cover of claim 1, wherein the front face comprises a re-entrant opening in an open edge of the front face.  

10. (Original) The cover of claim 9, wherein the pocket is reclosable.  
11. (Original) The cover of claim 9, wherein an opening of the pocket is at a leading edge of the flap.  
12. (Original) The cover of claim 9, wherein an opening of the pocket is at an intersection between the flap and the body portion.  
13. (Original) The cover of claim 9, wherein the strap is configured to removably attach within the pocket using hook and loop fasteners.  
14. (Original) The cover of claim 9, wherein the strap is configured to couple to a front face of the body portion using hook and loop fasteners.  
15. (Original) The cover of claim 9, wherein the front face comprises a recess along an open edge of the front face.  
16. (Original) The cover of claim 9, wherein the front face comprises a re-entrant opening in an open edge of the front face.  
17. (Original) A golf club head cover comprising: a body portion defining an internal cavity for receiving a golf club head, the internal cavity exposed at an opening in the body portion, the body portion comprising a pocket; a flap coupled to the body portion and configured to cover the 
18. (Original) The cover of claim 17, wherein the pocket is reclosable.  
19. (Original) The cover of claim 17, wherein the strap is configured to removably attach within the pocket using hook and loop fasteners.  
20. (Original) The cover of claim 17, wherein the strap is configured to couple to a front face of the body portion using hook and loop fasteners.